Action to recover damages for breach of a contract for the sale and purchase of real property. In the Municipal Court of the City of New York, Borough of Brooklyn, summary judgment was granted to defendant on the ground that the action is barred by a judgment recovered against plaintiff by a third party in a dispossess proceeding. The Appellate Term reversed the order and judgment of the Municipal Court and denied the motion. Order of the Appellate Term unanimously affirmed, with costs. No opinion. Present — Close, P. J., Hagarty, Carswell, Johnston and Adel, JJ.